Motion for leave to appeal from the Appellate Division order of February 14, 1989 denying the motion for resettlement, reargument and leave to appeal to this court, and from so much of the Appellate Division order of February 14, 1989 as affirmed Supreme Court’s denial of leave to amend appellant’s answer dismissed upon the ground that the orders sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.